Citation Nr: 0000142	
Decision Date: 01/05/00    Archive Date: 12/28/01

DOCKET NO.  99-08 374A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Enntitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The veteran had active military service from October 1944 to 
November 1946.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from an October 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Montgomery, Alabama.  


REMAND

The appellant, the veteran's widow, has come before the VA 
requesting that she be awarded dependency and indemnity 
compensation benefits.  She contends that the veteran's death 
was caused by or the result of his service-connected 
disability - malaria.  To bolster her claim, she has asked 
that she be allowed to present testimony before the Board at 
the regional office.  Because the appellant has not yet had 
the opportunity to present said testimony in accordance with 
38 C.F.R. 20.700 (1999), the claim is remanded to the RO for 
this purpose.

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO will schedule a travel board 
hearing before a member of the Board for 
the appellant.  The RO will then notify 
the appellant of the time and place of 
the hearing.  After the hearing has been 
conducted, the appellant's claim should 
be readjudicated.  If the decision 
remains unfavorable, the appellant and 
her representative should be given a 
supplemental statement of the case and 
allowed sufficient time for a response.  
Thereafter, the claim should be returned 
to the Board for further consideration.

No action is required of the appellant until she is contacted 
by the regional office.  The purpose of this REMAND is to 
ensure due process.  The appellant is hereby put on notice 
that she has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


